Braley, J.
If the defendant, the lessor, was under no obligation to the lessee, the plaintiff’s employer, to keep the premises in repair, there can be no recovery for injuries suffered by the plaintiff from the breaking of a defective step while she was passing over the stairs in the ordinary course of her duties as nurse. Cummings v. Ayer, 188 Mass. 292, 294.
*559The plaintiff concedes that the lease contains no covenant binding the defendant to make interior repairs during the term if repairs became necessary, and there is no implied covenant that the premises were in good repair, or that the property should continue fit for use as a dwelling house, the purpose for which it was let. Foster v. Peyser, 9 Cush. 242, 247. It was optional with the lessee whether she would repair the stairs if they became defective, and unless something further appears the plaintiff has mistaken her remedy. Szathmary v. Adams, 166 Mass. 145.
To meet the situation the plaintiff relies on an alleged paroi agreement made by the lessee with one Burns purporting to act as the defendant’s agent. It is of course plain that independently of any question of his authority, the conversation “at the time of hiring” that the lessor “would keep the house in repair, and that the house would be repaired and would be kept absolutely safe during my occupancy” were inadmissible to modify or control the terms of the lease subsequently executed. DeFriest v. Bradley, 192 Mass. 346. Cawley v. Jean, 218 Mass. 263.
The statements in the evidence of the lessee as to the contents of certain letters received from the defendant during her absence relating to the payment of rent, are also insufficient to show any contract modifying the covenants of the lease.
It moreover is settled that if the defendant had agreed to make necessary repairs it would have been implied that she was to do so only upon reasonable notice, which was not given, and proof of mere want of repair would not be evidence of negligence. Hutchinson v. Cummings, 156 Mass. 329. Marley v. Wheelwright, 172 Mass. 530.
We are accordingly of opinion that the plaintiff’s requests could not be given and the verdict for the defendant was ordered rightly.

Exceptions overruled.